     Case 2:19-cv-05539-JFW-PLA Document 12 Filed 08/28/19 Page 1 of 3 Page ID #:73



      BENJAMIN M. O’DONNELL (SBN 309119)
 1    LAURIE A. TRAKTMAN (SBN 165588)
      STEVEN M. REHAUT (SBN 121710)
 2    GILBERT & SACKMAN
      A Law Corporation
 3    3699 Wilshire Boulevard, Suite 1200
      Los Angeles, California 90010
 4    Telephone: (323) 938-3000
      Facsimile: (323) 937-3139
 5    Email: bodonnell@gslaw.org
      Email: lat@gslaw.org
 6    Email: smr@gslaw.org
 7    Attorneys for Plaintiffs
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10      BOARD OF TRUSTEES OF SHEET METAL              Case No. 2:19-cv-5539-JFW-PLA
        WORKERS’ PENSION PLAN OF
11      SOUTHERN CALIFORNIA, ARIZONA AND              Hon. John F. Walter
        NEVADA; BOARD OF TRUSTEES OF
12      SHEET METAL WORKERS’ HEALTH
        PLAN OF SOUTHERN CALIFORNIA,                  NOTICE OF DISMISSAL
13      ARIZONA AND NEVADA; BOARD OF                  WITHOUT PREJUDICE
        TRUSTEES OF SHEET METAL WORKERS’
14      LOCAL 88 JOINT APPRENTICESHIP AND
        TRAINING COMMITTEE; BOARD OF
15      TRUSTEES OF SHEET METAL WORKERS
        LOCAL 88 RETIREES’ SUPPLEMENTAL
16      HEALTH CARE TRUST FUND; BOARD OF
        TRUSTEES OF SHEET METAL WORKERS’
17      LOCAL 88 SECTION 401(k) PLAN;
        INTERNATIONAL ASSOCIATION OF
18      SHEET METAL AIR, RAIL AND
        TRANSPORTATION WORKERS, LOCAL
19      UNION NO. 88 UNION DUES CHECK-OFF
        AND VACATION PLAN; BOARD OF
20      TRUSTEES OF SHEET METAL AND AIR
        CONDITIONING CONTRACTORS
21      NATIONAL ASSOCIATION OF SOUTHERN
        NEVADA INDUSTRY FUND; BOARD OF
22      TRUSTEES OF SHEET METAL WORKERS’
        LOCAL 88 UNIFIED CONSTRUCTION
23      INDUSTRY COUNCIL FUND; and BOARD
        OF TRUSTEES OF SHEET METAL
24      WORKERS’ LOCAL 88 INDUSTRY
        STABILIZATION FUND,
25           Plaintiffs,
26                    v.
27      MECHANICAL TEST AND BALANCE OF
        NEVADA CORPORATION; MECHANICAL
28      TEST AND BALANCE, INC.;

                           NOTICE OF DISMISSAL WITHOUT PREJUDICE
     Case 2:19-cv-05539-JFW-PLA Document 12 Filed 08/28/19 Page 2 of 3 Page ID #:74



       MECHANICAL TEST AND BALANCE OF
 1     NEVADA, LLC; FRANK ARONE, an
       individual; and DOES 1 through 10,
 2            Defendants.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                     NOTICE OF DISMISSAL WITHOUT PREJUDICE
     Case 2:19-cv-05539-JFW-PLA Document 12 Filed 08/28/19 Page 3 of 3 Page ID #:75




 1
      TO THE COURT AND ALL PARTIES:
 2
             PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1) of the Federal Rules of
 3
      Civil Procedure, plaintiffs hereby dismiss this action without prejudice.
 4
 5
 6                                   Respectfully submitted,
 7
 8    Dated: August 28, 2019         GILBERT & SACKMAN
                                     A Law Corporation
 9
10                                   By:
                                            Laurie A. Traktman, Esq.
11                                          Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
                       NOTICE OF DISMISSAL WITHOUT PREJUDICE
